DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “capturing a stagnation pressure value by means of at least one stagnation pressure sensor system on the bicycle during the ride; and deriving a corrected ambient pressure value, taking into account the stagnation pressure value” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 4-14 are allowable based upon their dependency thereof claim 1.
With regards to claim 2
The prior art does not disclose or suggest the claimed “determining a measure of a relative speed of the air on the bicycle relative to the bicycle during the ride; and deriving a corrected ambient pressure value, taking into account the relative speed” in combination with the remaining claimed elements as set forth in claim 2.
With regards to claim 3 are allowable based upon its dependency thereof claim 2. 

With regards to claim 2
The prior art does not disclose or suggest the claimed “a corrected ambient pressure value for the ambient pressure, taking into account the obtained stagnation pressure value and/or taking into account the relative air speed during the ride” in combination with the remaining claimed elements as set forth in claim 15.
With regards to claims 16-25 are allowable based upon their dependency thereof claim 15.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crowell PG. Pub. No.: US 2017/0361891 A1 discloses a sports-related measurement system that can include a forward-facing camera, a global positioning satellite receiver, and the necessary data collection and processing capabilities to calculate the aerodynamic drag and cyclist applied power of a moving object, such as a bicycle. The data collected can include altitude, air pressure, air moisture content, temperature, and the like. The system can include a display for presenting data to the user and may also include memory for storage of data, photos, video, and the like. In some embodiments, the system may be configured as a bicycle computer adapted to mount on a bicycle, however is silent on capturing a stagnation pressure value by means of at least one stagnation pressure sensor system on the bicycle during the ride; and deriving a corrected ambient pressure value, taking into account the stagnation pressure value or determining a measure of a relative speed of the air on the bicycle relative to the bicycle during the ride; and deriving a corrected ambient pressure value, taking into account the relative speed or a corrected ambient pressure value for the ambient pressure, taking into account the obtained stagnation pressure value and/or taking into account the relative air speed during the ride.
Froncioni et al. PG. Pub. No.: UD 2012/0221257 A1 discloses involves obtaining vehicle trip data comprising speed data and airflow data of a moving vehicle. The vehicle trip data is collected for the vehicle during a trip along a selected route. Virtual elevation or slope profiles are computed from the vehicle trip data for the trip using rules relating an aerodynamic drag area to an airflow yaw angle. Selected rule that corresponds to virtual elevation or slope profile matching feature of the trip is selected from the rule. The selected rule for computing the area of the vehicle is utilized in dependence upon the angle, however is silent on capturing a stagnation pressure value by means of at least one stagnation pressure sensor system on the bicycle during the ride; and deriving a corrected ambient pressure value, taking into account the stagnation pressure value or determining a measure of a relative speed of the air on the bicycle relative to the bicycle during the ride; and deriving a corrected ambient pressure value, taking into account the relative speed or a corrected ambient pressure value for the ambient pressure, taking into account the obtained stagnation pressure value and/or taking into account the relative air speed during the ride.
Lane et al. PG. Pub. No.: US 2012/0192622 A1 discloses an exemplary operation of the System 1. First, the Atmospheric Pressure Sensor collects ambient atmospheric pressure measurement data over a period of time (also referred to herein as the "pressure history"), storing the collected data in the Data Storage and Controller. In one exemplary embodiment, the time period is a setting in the Geo-locator. In one embodiment, the Atmospheric Pressure Sensor also collects other environmental data, for example temperature, altitude, type of terrain, humidity, wind speed, light, weather data, etc., to improve the accuracy of the location determination. Upon receiving the ambient atmospheric pressure measurement data, however is silent on capturing a stagnation pressure value by means of at least one stagnation pressure sensor system on the bicycle during the ride; and deriving a corrected ambient pressure value, taking into account the stagnation pressure value or determining a measure of a relative speed of the air on the bicycle relative to the bicycle during the ride; and deriving a corrected ambient pressure value, taking into account the relative speed or a corrected ambient pressure value for the ambient pressure, taking into account the obtained stagnation pressure value and/or taking into account the relative air speed during the ride.
Yuen et al. PG. Pub. No.: US 2016/0084869 A1 discloses the biometric monitoring device may also measure or calculate metrics related to the environment around the user such as barometric pressure, weather conditions (e.g., temperature, humidity, pollen count, air quality, rain/snow conditions, wind speed), light exposure (e.g., ambient light, UV light exposure, time and/or duration spent in darkness), noise exposure, radiation exposure, and magnetic field. Furthermore, the biometric monitoring device or the system collecting the data streams from the biometric monitoring device may calculate metrics derived from such data, however is silent on capturing a stagnation pressure value by means of at least one stagnation pressure sensor system on the bicycle during the ride; and deriving a corrected ambient pressure value, taking into account the stagnation pressure value or determining a measure of a relative speed of the air on the bicycle relative to the bicycle during the ride; and deriving a corrected ambient pressure value, taking into account the relative speed or a corrected ambient pressure value for the ambient pressure, taking into account the obtained stagnation pressure value and/or taking into account the relative air speed during the ride.
Webb GB2568885 A discloses a pedal cycle sensor arrangement comprises a sensor mount having a main mounting portion attached to a front fork leg of the pedal cycle. An elongate sensor boom projects forwardly from the main mounting portion and an air sensor member is located at the end of the boom. The air sensor member is held at a position proximal to the upper edge and the front edge of a front wheel of the pedal cycle so as to be in a region of free flowing air in use. A method of deriving actual elevation data for a course traversed by a HPV is also disclosed. Ambient air pressure is periodically measured at a fixed reference location close to the course and proximal to the HPV as it traverses the course. The reference and HPV air pressure data for the same point in time during the run is used to determine the elevation of the course at that point in time. Additionally, a low-noise pressure sensor arrangement is also disclosed which has a pair of pressure sensors, each having a pressure sensing diaphragm. The sensors are arranged close to one another with their diaphragms in mechanical opposition and the outputs of the two sensors are averaged to produce an overall output, however is silent on capturing a stagnation pressure value by means of at least one stagnation pressure sensor system on the bicycle during the ride; and deriving a corrected ambient pressure value, taking into account the stagnation pressure value or determining a measure of a relative speed of the air on the bicycle relative to the bicycle during the ride; and deriving a corrected ambient pressure value, taking into account the relative speed or a corrected ambient pressure value for the ambient pressure, taking into account the obtained stagnation pressure value and/or taking into account the relative air speed during the ride.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852